Citation Nr: 0929667	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  04-00 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1967 to March 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veteran Affairs (VA) Montgomery, Alabama 
Regional Office (RO).

The Board previously remanded this issue in September 2007.


FINDINGS OF FACT

1.  The Veteran's account of his stressors is credible and 
generally supported by the U.S. Armed Services Center for 
Unit Records Research.  

2.  The Veteran was treated by the VA on multiple occasions 
for, and diagnosed with, PTSD, based on his military service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The analysis may be stated briefly.  As indicated above, the 
Veteran served on active duty from August 1967 to March 1971.  
While deployed in Vietnam, with a Transportation Squadron, 
the Veteran claims he was present at Cam Ranh Bay Air Base 
when it was subject to multiple enemy attacks.  

Appropriate inquiry with the U.S. Armed Services Center for 
Unit Records Research (CURR), did not confirm the more 
dramatic elements of attacks relayed in the Veteran's various 
Stressor Statement; however, CURR did confirm multiple 
attacks on Cam Ranh Bay Air Base, which damaged military 
aircrafts and resulted in service members being killed and 
wounded.  This satisfactorily confirms the Veteran's 
stressors for purposes of this case.  Further, a February 
2002 VA examination diagnosed the Veteran to have PTSD 
related to his military stressors.  Moreover, the Veteran's 
VA treatment records dated in January 2003 document the 
Veteran's continued diagnosis and treatment for PTSD.  

With the resolution of reasonable doubt present in the unique 
circumstances of this case in favor of the Veteran, the Board 
concludes that the criteria to establish service connection 
for PTSD are met.


ORDER

Service connection for PTSD is granted.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


